DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal, Palash, et al. ("Dyngem: Deep embedding method for dynamic graphs." arXiv preprint arXiv:1805.11273 (2018)).
Consider claim 1, Goyal discloses a computer-implemented method for link prediction of a dynamic network, the method comprising: generating a dynamic graph embedding model for capturing temporal patterns of dynamic graphs (see abstract: “…major advantages of DynGEM include: (1) the embedding is stable over time, (2) it can handle growing dynamic graphs …”), each of the graphs being an evolved representation of the dynamic network over time steps for a temporal lookback period and having a set of vertices and edges (see section 1, page. 2: “…DynGEM incrementally builds the embedding of snapshot at time t from the embedding of snapshot at time t − 1. Specifically, we initialize the embedding from previous time step …”), the edges representing network links (see section 2: “…a weighted graph as G(V, E) where V is the vertex set and E is the edge set. The weighted adjacency matrix of G is denoted by …”), the temporal patterns including nonlinear interactions between graph vertices at each time step and across multiple time steps, wherein the dynamic graph embedding model is configured as a neural network including nonlinear layers (see section 3: “…DynGEM uses a deep autoencoder to map the input data to a highly nonlinear latent space to capture the connectivity trends in a graph snapshot at any time step …”); learning structural patterns in the dynamic network using the nonlinear layers (see section 3.2: “…learn the model parameters, a weighted combination of three objectives is minimized at each time step …”); learning, by the dynamic graph embedding model, a dynamic graph embedding for the temporal lookback period by optimizing a loss function (see section 3.2: read as L_net) that includes a weighting matrix for weighting reconstruction of observed edges higher than unobserved links (see section 3.2: “…preserved by an unsupervised reconstruction of the neighborhood of each node …”), wherein the network embedding is a representation of each of the vertices in a series of low-dimensional vector space (see section 5.1: “…Embeddings as a good low-dimensional representations of a graph are expected to accurately reconstruct the graph. We reconstruct the graph edges between pairs of vertices from the embeddings…”); and predicting edges at a future time step based on parameters of the neural network (see abstract: “…test DynGEM on a variety of tasks including graph visualization, graph reconstruction, link prediction …”), wherein the parameters are tuned by optimizing the loss function (see section 5.2: “…application of graph embedding is link prediction which tests how well a model can predict unobserved edges. A good representation of the network should not only be able to reconstruct the edges visible to it during training but should also be able to predict edges which are likely but missing in the training data …”; section 3.2: “…This penalizes inaccurate reconstruction of an observed edge eij more than that of unobserved edges …”).
However, Goyal does not explicitly disclose lookback period.
Nevertheless, Goyal discloses time “t-1” (see section 1, page 2, left column).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to convert a mathematical oriented notation into standard English in order to clearly identify the instant invention for ease of understanding and yield predictable results of dynamic graph prediction.
Consider claim 2 as applied to respective claim, Goyal as modified discloses the weighting matrix includes a hyperparameter for controlling weight of penalizing observed edges (see section 3.2: “…e hyperparameters appropriately chosen as relative weights …”).
Consider claim 3 as applied to respective claim, Goyal as modified discloses the predicted edges include at least one edge representation of an unobserved network link (see section 5.2: “…model can predict unobserved edges…”).
Consider claim 4 as applied to respective claim, Goyal as modified discloses receiving, by the dynamic graph embedding model, inputs as a set of previous dynamic graphs for the temporal lookback period, the lookback period being used to control a length of temporal patterns learned (see section 5.2 “…we randomly hide 15% of the network edges at time t (call it Gthidden ). We train a dynamic embedding using snapshots…”); and decoding the dynamic graph embedding to produce the output of the dynamic graph embedding model, wherein the output is a predicted graph for the next time step (see section 5.2: “…predict the most likely (highest weighted) edges which are not in the observed set of edges as the hidden edges…”).
Consider claim 5 as applied to respective claim, Goyal as modified discloses the neural network is modeled as an autoencoder, the method further comprising: using multiple fully connected layers to model interconnections of vertices within a time step and across time steps (see figure 1: “The figure shows two snapshots of a dynamic graph and the corresponding deep autoencoder at each step”).
Consider claim 6 as applied to respective claim, Goyal as modified does not explicitly discloses the neural network is modeled as a recurrent neural network, the method further comprising: using sparsely connected long short term memory networks to model vertices within a time step and across time steps; wherein l long short term memory networks are connected in a first layer of the neural network, where l is the number of previous graphs for the temporal lookback period.
Nevertheless, Examiner takes Official Notice that it is notoriously well-known in the art of neural networks to arrive at the instantly claimed subject matter. (see Li, Taisong, et al. "Deep dynamic network embedding for link prediction." IEEE Access 6 (2018): 29219-29230.; section III, A: “…Empirical experiments on sequential datasets demonstrated that the RNNs with the gating units (GRU-RNN and LSTM-RNN) clearly outperformed the traditional tanh-RNN in terms of prediction accuracy or convergence speed. Furthermore, the performance of GRU and LSTM is so comparable but the GRU generally makes faster progress than LSTM in terms of both the number of updates and actual CPU time…”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Goyal to incorporate known neural networks in order to conserve research and development budget and yield predictable results.

Examiner Note: See detailed independent claim 1 rejection for all independent claim rejections due to similar subject matter.

Consider claim 9, Goyal discloses a system comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for executing steps of link prediction of a dynamic network, the steps comprising: generating a dynamic graph embedding model for capturing temporal patterns of dynamic graphs, each of the graphs being an evolved representation of the dynamic network over time steps for a temporal lookback period and having a set of vertices and edges, the edges representing network links (see abstract; section 1, page 2, left column), the temporal patterns including nonlinear interactions between graph vertices at each time step and across multiple time steps, wherein the dynamic graph embedding model is configured as a neural network including nonlinear layers (see section 3); learning structural patterns in the dynamic network using the nonlinear layers; learning, by the dynamic graph embedding model, a dynamic graph embedding for the temporal lookback period by optimizing a loss function that includes a weighting matrix for weighting reconstruction of observed edges higher than unobserved links (see section 3.2), wherein the network embedding is a representation of each of the vertices in a series of low-dimensional vector space (see section 5.2); and predicting edges at a future time step based on parameters of the neural network (see section 5.1), wherein the parameters are tuned by optimizing the loss function  (see section 5.2: “…application of graph embedding is link prediction which tests how well a model can predict unobserved edges. A good representation of the network should not only be able to reconstruct the edges visible to it during training but should also be able to predict edges which are likely but missing in the training data …”; section 3.2: “…This penalizes inaccurate reconstruction of an observed edge eij more than that of unobserved edges …”).
However, Goyal does not explicitly disclose lookback period.
Nevertheless, Goyal discloses time “t-1” (see section 1, page 2, left column).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to convert a mathematical oriented notation into standard English in order to clearly identify the instant invention for ease of understanding and yield predictable results of dynamic graph prediction.
Consider claim 10 as applied to respective claim, Goyal as modified discloses the predicted edges include at least one edge representation of an unobserved network link (see related similar dependent claim rejection above).
Consider claim 11 as applied to respective claim, Goyal as modified discloses receiving, by the dynamic graph embedding model, inputs as a set of previous dynamic graphs for the temporal lookback period, the lookback period being used to control a length of temporal patterns learned; and decoding the dynamic graph embedding to produce the output of the dynamic graph embedding model, wherein the output is a predicted graph for the next time step (see related similar dependent claim rejection above).
Consider claim 12 as applied to respective claim, Goyal as modified discloses the neural network is modeled as an autoencoder, the steps further comprising: using multiple fully connected layers to model interconnections of vertices within a time step and across time steps (see related similar dependent claim rejection above).
Consider claim 13 as applied to respective claim, Goyal as modified discloses the neural network is modeled as a recurrent neural network, the steps further comprising: using sparsely connected long short term memory networks to model vertices within a time step and across time steps; wherein l long short term memory networks are connected in a first layer of the neural network, where l is the number of previous graphs for the temporal lookback period.
Nevertheless, Examiner takes Official Notice that it is notoriously well-known in the art of neural networks to arrive at the instantly claimed subject matter. (see Li, Taisong, et al. "Deep dynamic network embedding for link prediction." IEEE Access 6 (2018): 29219-29230.; section III, A: “…Empirical experiments on sequential datasets demonstrated that the RNNs with the gating units (GRU-RNN and LSTM-RNN) clearly outperformed the traditional tanh-RNN in terms of prediction accuracy or convergence speed. Furthermore, the performance of GRU and LSTM is so comparable but the GRU generally makes faster progress than LSTM in terms of both the number of updates and actual CPU time…”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Goyal to incorporate known neural networks in order to conserve research and development budget and yield predictable results.

Allowable Subject Matter
Claims 7-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


June 4, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662